Name: Commission Implementing Regulation (EU) 2018/711 of 14 May 2018 amending Council Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  maritime and inland waterway transport;  Africa
 Date Published: nan

 15.5.2018 EN Official Journal of the European Union L 119/35 COMMISSION IMPLEMENTING REGULATION (EU) 2018/711 of 14 May 2018 amending Council Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (2), and in particular Article 20(b) thereof, Whereas: (1) Annex V to Regulation (EU) 2016/44 lists vessels designated by the United Nations Sanctions Committee in accordance with paragraph 11 of United Nations Security Council Resolution (UNSCR) 2146 (2014). Those vessels are subject to a number of prohibitions under Regulation (EU) 2016/44, including the prohibition to load, transport or discharge crude oil from Libya and to access ports in the territory of the Union. (2) On 18 April 2018 and 29 April 2018, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) updated the list of vessels subject to restrictive measures. Therefore, Annex V to Regulation (EU) 2016/44 should be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EU) 2016/44 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 206, 1.8.2015, p. 34. (2) OJ L 12, 19.1.2016, p. 1. ANNEX In Annex V to Council Regulation (EU) 2016/44 the following entries are deleted: (a) 1. Name: NADINE. Listed pursuant to paragraphs 10(a) and 10(b) of resolution 2146 (2014), as extended and modified by paragraph 2 of resolution 2362 (2017) (prohibition to load, transport or discharge; prohibition to enter ports). Pursuant to paragraph 11 of resolution 2146, this designation was renewed by the Committee on 18 January 2018 and is valid until 17 April 2018, unless terminated earlier by the Committee pursuant to paragraph 12 of resolution 2146. Flag State: Palau. Additional information: Listed on 21 July 2017. IMO: 8900878. As of 19 January 2018, the vessel was located near the coast of Muscat, Oman, outside its territorial waters. (b) 2. Name: Lynn S. Listed pursuant to paragraphs 10(a) and 10 (b) of resolution 2146 (2014), as extended and modified by paragraph 2 of resolution 2362 (2017) (prohibition to load, transport or discharge; prohibition to enter ports). Pursuant to paragraph 11 of resolution 2146, this designation was renewed by the Committee on 26 January 2018 (previous extension valid until 29 January 2018) and is valid until 28 April 2018, unless terminated earlier by the Committee pursuant to paragraph 12 of resolution 2146. Flag State: Saint Vincent and the Grenadines. Additional information: Listed on 2 August 2017. IMO: 8706349. As of 6 October 2017, the vessel was located in the territorial waters of Lebanon, when it set sail heading West.